Citation Nr: 0510919	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  98-13 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

1.  Entitlement to service connection for a kidney 
disability, claimed as secondary to service connected 
Reiter's syndrome.  

2.  Entitlement to an evaluation in excess of 10 percent for 
a right knee disability.  

3.  Entitlement to an evaluation in excess of 10 percent for 
a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran served on active duty for training from March 1, 
1974 to June 30, 1974.  

In a rating action of June 1988 the RO denied service 
connection for a kidney disability as not having been 
manifested during service and as unrelated to a service 
connected disability.  However, the record does not indicate 
that the veteran was ever informed of this rating action, 
which therefore is not final in regard to this issue.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a November 1997 rating decision by the 
RO that, among other things, denied service connection for a 
kidney disability and an eye disorder, both claimed as 
secondary to service connected Reiter's syndrome, as well as 
compensable evaluations for right and left knee disabilities.  
In a rating action of July 1998 the RO increased the 
evaluation for the veteran's right knee disability to 10 
percent disabling, effective March 24, 1994.  In a rating 
action of March 2004 the RO increased the evaluation for the 
veteran's left knee disability to 10 percent disabling, 
effective March 24, 1994.  Service connection for an eye 
disability secondary to Reiter's syndrome was granted by the 
RO in a rating action of July 2004.  

The issues of increased ratings for right and left knee 
disabilities are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's kidney disability, glomerlular nephritis with 
kidney failure, is related to his service connected Reiter's 
syndrome.  



CONCLUSION OF LAW

The veteran's kidney disability is proximately due to service 
connected disability.  38 C.F.R.§ 3.310(a) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000) (VCAA), is codified at 38 U.S.C.A. 
§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well- 
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the claim").  
In view of the Board's favorable decision in regard to the 
issue of entitlement to secondary service connection for a 
kidney disorder, further assistance is unnecessary to aid the 
appellant in substantiating that claim.

I.	Factual Basis.  

The veteran's service medical records contain no findings or 
diagnosis of any kidney disability.  

VA clinical records and medical statement indicate treatment 
for proteinuria since June 1978.  During the 1980s he 
underwent treatment for nephritic range proteinuria.  In the 
course of VA outpatient treatment in September 1983 the 
veteran was noted to have a small, scarred left kidney and a 
hypertrophied right kidney.  It was remarked that the 3-4 
gram proteinuria and questionable non steroidal 
antinflamatory agents (NSAID) kidney toxicity.  It was said 
that it was unusual to have glomerular proteinuria on that 
basis.  After an October 1987 VA hospitalization the 
diagnoses included nephritic syndrome.  VA clinical records 
reflect occasional subsequent treatment for renal disease 
with hematuria and renal insufficency.  

After a VA examination in February 1995 the diagnoses 
included chronic glomerulonephritis with marked proteinuria 
since 1974, small left kidney with markedly diminished 
perfusion (glomerular infiltration 1983), and renal 
insufficiency.  The examiner said that the veteran's 
contention of a relationship between his kidney disorder and 
Reiter's syndrome because of hyperuricemia must be rejected.  
He said that the veteran had not suffered from hyperurecemia, 
but rather had glomerulonephritis and a small left kidney 
with markedly diminished profusion.  The doctor said that the 
suboptimal development of his kidney was congenital and not 
related to Reiter's syndrome.  

In a May 2000 statement a VA physician reported that the 
veteran had been treated for Reiter's syndrome and chronic 
gloeruonephritis for about 20 years.  It was said, 
essentially,  that the veteran had been given NSAIDS for 
active inflammatory joint disease and urethritis associated 
with Reiter's and that the use of such medications may have 
aggravated the veteran's renal insufficiency.  In a 
subsequent statement this physician opined that the parallel 
activity of the veteran's Reiter's syndrome and progressive 
glomerular nephritis make it very likely that these two 
inflammatory processes were related, and reflected an 
underlying immune disturbance and/or genetic susceptibility.  

After a VA examination in June 2004, the examiner's diagnoses 
included chronic renal failure caused by kidney condition, 
more likely than not service connected.  

II.	Legal Analysis.  

Service connection may be granted for disability diagnosed 
after service when the evidence indicates that it had its 
onset during service. 38 C.F.R. § 3.303(d) (2003). Secondary 
service connection will be granted for a disability, which is 
proximately due to, or the result of a service- connected 
disease or injury. 38 C.F.R.§ 3.310(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that secondary service connection on the 
basis of aggravation is permitted under 38 C.F.R.§ 3.310, and 
compensation is payable for that degree of aggravation for a 
nonservice-connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

It has been contended, essentially, that the veteran's kidney 
disability diagnosed recently as progressive glomerular 
nephritis and chronic renal failure is related to his service 
connected Reiter's syndrome, and therefore warrants service 
connection on a secondary basis.  The evidence in the claims 
folder is conflicting in regard to this point.  

The 1995 VA examiner concluded that there no likely 
relationship between Reiter's syndrome and the kidney 
disorder.  However, the veteran's treating VA physician has 
opined that the use of NSAIDS for the treatment of Reiter's 
syndrome symptomatology, may have aggravated the veteran's 
kidney disorder, and later opined that the parallel activity 
of the veteran's Reiter's syndrome and progressive glomerular 
nephritis made it very likely that these two inflammatory 
processes are related and reflected an underlying immune 
disturbance and/or genetic susceptibility.  Finally, after 
the VA examination in June 2004, the VA examiner opined that 
the veteran's renal disease was service related.  

In view of the above, the Board is of the opinion that the 
evidence regarding the relationship between the veteran's 
kidney disease and his service connected Reiter's syndrome is 
at least in equipoise.  Since that is the case and with 
resolution of all reasonable doubt in the veteran's favor, 
the Board finds that secondary service connection for the 
veteran's kidney disability is warranted.  


ORDER

Entitlement to service connection for a kidney disability, 
claimed as secondary to service connected Reiter's syndrome 
is granted.  


REMAND

Review of the record indicates that the veteran receives 
ongoing treatment from a VA medical facility for his 
bilateral knee disabilities.  However, no clinical records 
reflecting any such treatment are of record subsequent to 
December 23, 1997.  As VA has notice of the existence of 
additional VA records, they must be retrieved and associated 
with the other evidence already on file. See Bell v. 
Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 
Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995). Therefore, records reflecting treatment for the 
veteran's knee disabilities after December 23, 1997 should be 
obtained and associated with the claims folder.  

The Board also notes that the veteran's right knee disability 
and left knee disability has both been evaluated under the 
provisions of 38 C.F.R.§ 4.71, Diagnostic Code 5010, which 
provides for an evaluation based on limitation of motion. 
Since this is the case, the decision of the United States 
Court of Veterans Appeals (Court) in DeLuca v. Brown, 8 Vet. 
App. 202 (1995) must be taken into account in evaluation of 
this disability.

In DeLuca, the Court held that the provisions of 38 C.F.R.§§ 
4.40, 4.45 must be considered when a diagnostic code provides 
for compensation based on limitation of motion. Under the 
provisions of 38 C.F.R.§§ 4.40, 4.45, consideration must be 
given to functional loss due to pain, weakened movement, 
excess fatigability, incoordination, and pain on undertaking 
movement. The Court also stated that medical examination of 
the disability must show that the examiner took into account 
the functional disability due to pain in determining the 
limitation of motion. The examination upon which the rating 
decision is based must adequately portray the extent of 
functional loss due to pain (on use or due to flare-ups). 
DeLuca v. Brown at 206. Further, the examiner must furnish, 
in addition to the usual examination findings, a full 
description of the effects of the disability upon the 
veteran's ordinary activities.  

The veteran was afforded a VA examination on his knees in 
October 2003.  While the report does contain a reference to 
pain in the knees at the extremes of range of motion, the 
examination did not otherwise contain sufficient clinical 
information to satisfy the requirements of 38 C.F.R.§§ 4.40, 
4.45as interpreted by the Court in DeLuca.  There was no 
information in the examination report regarding functional 
loss due to pain, weakened movement, excess fatigability, or 
incoordination. Also this examination did not discuss the 
extent of functional loss due to pain on use or due to flare-
ups.  

In view of the above, this case is REMANDED to the RO for the 
following action:

1.	The RO should request all VA records 
of the veteran's outpatient treatment 
for left knee and right knee 
complaints at the New York Harbor 
Health Care System and/or the 
outpatient treatment clinic of the New 
York VA Medical Center at 423 East 23rd 
Street subsequent to December 23, 
1997.  All records obtained should be 
associated with the claims folder.  

2.  The veteran should then be scheduled 
for another VA orthopedic examination to 
determine the current degree of severity 
of his service-connected left and right 
knee disabilities.  If the veteran fails 
to report for the examination, the agency 
of original jurisdiction should ensure 
that a copy of the letter(s) notifying 
the veteran of the date, time, and place 
of the examinations is included in the 
claims folder.  If the veteran reports 
for the examination, all clinical 
findings must be reported in detail.  The 
claims folder must be made available to 
the examining physician, and the 
physician should state that they have 
reviewed the claims folder, in his report 
of examination.  

(a).  The examiner should report the 
ranges of motion of the left knee and 
right knee in degrees in all planes.  The 
presence or absence of subluxation and/or 
lateral instability of each knee should 
be reported, and if present, whether such 
is severe, moderate or slight in degree.  

(b).  The examiner should also report any 
weakened movement, excess fatigability, 
pain on motion, or incoordination caused 
by the veteran's left and right knee 
disorders.  If possible, the examiner 
should express the degree of additional 
range of motion loss due to any weakened 
movement, excess fatigability, or pain on 
undertaking motion.  

3.  The claims for increased ratings for 
the veteran's knee disabilities should 
then be re-adjudicated, and if not fully 
granted, a supplemental statement of the 
case should be issued.  The case should 
then be returned to the Board if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


